DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-24-2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 15 and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10 and 12-27 drawn to an anodeless lithium metal battery in the reply filed on 3-31-2021 is acknowledged.  The traversal is on the ground(s) that the method claims should also be search.  This is not the product claims are searched in H01M 4/382 and the method claims need to have a search in H01M 4/0404 and that the product as claimed can be made by another and materially different the method such as placing a solid anolyte between the anode current collector and the separator instead of coating.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3-31-2021.
Applicant’s election without traverse of an anodeless lithium metal battery comprising an anode current collector comprising copper and not a mesh current collector which is not further comprise lithium on the anode current collector; a composite electrolyte in the form of a gel comprising a lithium salt comprising Li(FSO2)2N [LiFSI], a 1st liquid electrolyte comprising an ether comprising ethylene glycol dimethyl ether, a metal comprising lithium metal and further comprises a nonwoven fabric comprising cellulose and further comprises a solid electrolyte comprising an inorganic solid electrolyte made of a glassy active material ion conductor (Li1+xTi2-xAl(PO4)3 between the composite electrolyte and the cathode and does not further comprise a porous polymer membrane between the solid electrolyte and the composite electrolyte in the reply filed on 3-31-2021 is acknowledged.                                                    Terminal Disclaimer
The terminal disclaimer filed on 7-30-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/236,689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
Claims 5, 15 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 5 is rejected because the claim should cite “wherein the metal particle is lithium metal”.             Claim 15  is rejected because it is unclear how the composite electrolyte is in a form of a semi-solid or gel because the claim depends on claim 1 which claims that the composite electrolyte comprises a 1st liquid electrolyte in the particle comprising a metal where the 1st liquid electrolyte comprises a lithium salt and an organic solvent. Therefore this claim does not further limit claim 1 from which the claim depends from.             Claim 17 is rejected because it is unclear what would consist of an interconnected network structure.            Claim 18 is rejected because it is unclear what the differences between the solid electrolyte and the composite electrolyte.
            Claim 23 is rejected because when there is lithium on the anode current collector this would create a battery that is not anodeless, therefore making the claim indefinite.                                                  Allowable Subject Matter
Claims 1-4, 6-10, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727